 



         

Exhibit 10.1.9
CARDINAL HEALTH, INC.
RESTRICTED SHARES AGREEMENT
     On August 15, 2006 (the “Grant Date”), Cardinal Health, Inc., an Ohio
corporation (the “Company”), has awarded to [employee name] (“Awardee”), [# of
shares] common shares, without par value, of the Company (the “Restricted
Shares”). The Restricted Shares have been granted pursuant to the Cardinal
Health, Inc. 2005 Long-Term Incentive Plan, as amended (the “Plan”), and shall
be subject to all provisions of the Plan, which are incorporated herein by
reference, and shall be subject to the provisions of this Restricted Shares
Agreement (this “Agreement”). Capitalized terms used in this Agreement which are
not specifically defined shall have the meanings ascribed to such terms in the
Plan.
     1. Vesting. Subject to the provisions set forth elsewhere in this
Agreement, the Restricted Shares shall vest in accordance with the following
schedule: 33.33% of the Restricted Shares shall vest on the first anniversary of
the Grant Date, an additional 33.33% of the Restricted Shares shall vest on the
second anniversary of the Grant Date, and the final 33.34% of the Restricted
Shares shall vest on the third anniversary of the Grant Date (each such vesting
date, the “Vesting Date” with respect to the Restricted Share Units scheduled to
vest on such date). Notwithstanding the foregoing, in the event of a Change of
Control prior to Awardee’s Termination of Employment, the Restricted Shares
shall vest in full.
     2. Transferability. Prior to the applicable vesting of a Restricted Share,
Awardee shall not be permitted to sell, transfer, pledge, assign or otherwise
encumber the then unvested Restricted Share, except as otherwise provided in
Paragraph 3 of this Agreement.
     3. Termination of Employment. Except as set forth below, if a Termination
of Employment occurs prior to the vesting of a Restricted Share, such Restricted
Share shall be forfeited by Awardee. If a Termination of Employment occurs prior
to the vesting in full of the Restricted Shares by reason of Awardee’s death,
then the restrictions with respect to any unvested Restricted Shares shall lapse
and such Restriced Shares shall vest in full and not be forfeited.
     4. Triggering Conduct/Competitor Triggering Conduct. As used in this
Agreement, “Triggering Conduct” shall include the following: disclosing or using
in any capacity other than as necessary in the performance of duties assigned by
the Company and its Affiliates (collectively, the “Cardinal Group”) any
confidential information, trade secrets or other business sensitive information
or material concerning the Cardinal Group; violation of Company policies,
including conduct which would constitute a breach of any of the Certificates of
Compliance with Company Policies and/or the Certificates of Compliance with
Company Business Ethics Policies signed by Awardee; directly or indirectly
employing, contacting concerning employment, or participating in any way in the
recruitment for employment of (whether as an employee, officer, director, agent,
consultant or independent contractor), any person who was or is an employee,
representative, officer or director of the Cardinal Group at any time within the
12 months prior to Awardee’s Termination of Employment; any action by Awardee
and/or his or her representatives that either does or could reasonably be
expected to undermine, diminish or otherwise damage the relationship between the
Cardinal Group and any of its customers, potential customers, vendors and/or
suppliers that were known to Awardee; and breaching any provision of any
employment or severance agreement with a member of the Cardinal Group. As used
in this Agreement, “Competitor Triggering Conduct” shall include, either during
Awardee’s employment or within one year following Termination of Employment,
accepting employment with or serving as a consultant or advisor or in any other
capacity to an entity that is in competition with the business conducted by any
member of the Cardinal Group (a “Competitor”), including, but not limited to,
employment or another business relationship with any Competitor if Awardee has
been introduced to trade secrets, confidential information or business sensitive
information during Awardee’s employment with the Cardinal Group and such
information would aid the Competitor because the threat of disclosure

 



--------------------------------------------------------------------------------



 



of such information is so great that, for purposes of this Agreement, it must be
assumed that such disclosure would occur.
     5. Special Forfeiture/Repayment Rules. For so long as Awardee continues as
an employee with the Cardinal Group and for three years following Termination of
Employment regardless of the reason, Awardee agrees not to engage in Triggering
Conduct. If Awardee engages in Triggering Conduct during the time period set
forth in the preceding sentence or in Competitor Triggering Conduct during the
time period referenced in the definition of “Competitor Triggering Conduct” set
forth in Paragraph 4 above, then:
     (a) any Restricted Shares that have not yet vested shall immediately and
automatically terminate, be forfeited, and shall cease to exist; and
     (b) Awardee shall, within 30 days following written notice from the
Company, pay to the Company an amount equal to (x) the aggregate gross gain
realized or obtained by Awardee resulting from the vesting of all Restricted
Shares, measured as of the date of vesting (i.e., the market value of the
Restricted Shares on the date of vesting), that have already vested at any time
within three years prior to the Triggering Conduct (the “Look-Back Period”),
minus (y) $1.00. If Awardee engages only in Competitor Triggering Conduct, then
the Look-Back Period shall be shortened to exclude any period more than one year
prior to Awardee’s Termination of Employment, but including any period between
the time of Termination of Employment and the time of Awardee’s engaging in
Competitor Triggering Conduct. Awardee may be released from Awardee’s
obligations under this Paragraph 5 if and only if the Administrator (or its duly
appointed designee) determines, in writing and in its sole discretion, that such
action is in the best interests of the Company. Nothing in this Paragraph 5
constitutes a so-called “noncompete” covenant. This Paragraph 5 does, however,
prohibit certain conduct while Awardee is associated with the Cardinal Group and
thereafter and does provide for the forfeiture or repayment of the benefits
granted by this Agreement under certain circumstances, including, but not
limited to, Awardee’s acceptance of employment with a Competitor. Awardee agrees
to provide the Company with at least 10 days written notice prior to directly or
indirectly accepting employment with, or serving as a consultant or advisor or
in any other capacity to, a Competitor, and further agrees to inform any such
new employer, before accepting employment, of the terms of this Paragraph 5 and
Awardee’s continuing obligations contained herein. No provision of this
Agreement shall diminish, negate or otherwise impact any separate noncompete or
other agreement to which Awardee may be a party, including, but not limited to,
any of the Certificates of Compliance with Company Policies and/or the
Certificates of Compliance with Company Business Ethics Policies; provided,
however, that to the extent that any provisions contained in any other agreement
are inconsistent in any manner with the restrictions and covenants of Awardee
contained in this Agreement, the provisions of this Agreement shall take
precedence and such other inconsistent provisions shall be null and void.
Awardee acknowledges and agrees that the provisions contained in this Agreement
are being made for the benefit of the Company in consideration of Awardee’s
receipt of the Restricted Shares, in consideration of employment, in
consideration of exposing Awardee to the Company’s business operations and
confidential information, and for other good and valuable consideration, the
adequacy of which consideration is hereby expressly confirmed. Awardee further
acknowledges that the receipt of the Restricted Shares and execution of this
Agreement are voluntary actions on the part of Awardee and that the Company is
unwilling to provide the Restricted Shares to Awardee without including the
restrictions and covenants of Awardee contained in this Agreement. Further, the
parties agree and acknowledge that the provisions contained in Paragraphs 4 and
5 are ancillary to, or part of, an otherwise enforceable agreement at the time
the agreement is made.
     6. Right of Set-Off. By accepting these Restricted Shares, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee by any
member of the Cardinal Group from time to time (including, but not limited to,
amounts owed to Awardee as wages, severance payments or other

2



--------------------------------------------------------------------------------



 



fringe benefits) to the extent of the amounts owed to the Cardinal Group by
Awardee under this Agreement.
     7. Shareholder Rights and Restrictions. Except with regard to the
disposition of Restricted Shares and the receipt of dividends, Awardee shall
generally have all rights of a shareholder with respect to the Restricted Shares
from the Grant Date, including, without limitation, the right to vote such
Restricted Shares, but subject, however, to those restrictions in this Agreement
or in the Plan. Dividends with respect to the Restricted Shares shall be accrued
until the Vesting Date for such Restricted Shares and paid thereon (subject to
the same vesting requirements as the underlying Restricted Share award).
     8. Withholding Tax.
     (a)Generally. Awardee is liable and responsible for all taxes owed in
connection with the Restricted Shares, regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with the Restricted Shares. The Company does not make any representation or
undertaking regarding the tax treatment or treatment of any tax withholding in
connection with the grant or vesting of the Restricted Shares or the subsequent
sale of the Restricted Shares. The Company does not commit and is under no
obligation to structure the Restricted Shares to reduce or eliminate Awardee’s
tax liability.
     (b) Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Shares (e.g., vesting) that the Company determines may result in any
domestic or foreign tax withholding obligation, whether national, federal, state
or local, including any employment tax obligation (the “Tax Withholding
Obligation”), Awardee is required to arrange for the satisfaction of the minimum
amount of such Tax Withholding Obligation in a manner acceptable to the Company.
Unless Awardee elects to satisfy the Tax Withholding Obligation by an
alternative means that is then permitted by the Company, Awardee’s acceptance of
this Agreement constitutes Awardee’s instruction and authorization to the
Company to withhold on Awardee’s behalf the number of Restricted Shares when the
Restricted Shares become vested as the Company determines to be sufficient to
satisfy the Tax Withholding Obligation. In the case of any amounts withheld for
taxes pursuant to this provision in the form of shares, the amount withheld
shall not exceed the minimum required by applicable law and regulations.
     9. Beneficiary Designation. Awardee may designate a beneficiary to receive
any Restricted Shares to which the Awardee is entitled and which vest as a
result of Awardee’s death. Notwithstanding the foregoing, if Awardee engages in
Triggering Conduct or Competitor Triggering Conduct as herein defined, the
Restricted Shares subject to such beneficiary designation shall be subject to
the Special Forfeiture/Repayment Rules and the Company’s Right of Set-Off or
other right of recovery set forth in this Agreement, and all rights of the
beneficiary shall be subordinated to the rights of the Company pursuant to such
provisions of this Agreement. Awardee acknowledges that the Company may exercise
all rights under this Agreement and the Plan against Awardee and Awardee’s
estate, heirs, lineal descendants and personal representatives and shall not be
limited to exercising its rights against Awardee’s beneficiary.
     10. Governing Law/Venue. This Agreement shall be governed by the laws of
the State of Ohio, without regard to principles of conflicts of law, except to
the extent superseded by the laws of the United States of America. The parties
agree and acknowledge that the laws of the State of Ohio bear a substantial
relationship to the parties and/or this Agreement and that the Restricted Shares
and benefits granted herein would not be granted without the governance of this
Agreement by the laws of the State of Ohio. In addition, all legal actions or
proceedings relating to this Agreement shall be brought in state or federal
courts located in Franklin County, Ohio, and the parties executing this
Agreement hereby consent to the personal jurisdiction of such courts. Awardee
acknowledges that the covenants contained in

3



--------------------------------------------------------------------------------



 



Paragraphs 4 and 5 of this Agreement are reasonable in nature, are fundamental
for the protection of the Company’s legitimate business and proprietary
interests, and do not adversely affect Awardee’s ability to earn a living in any
capacity that does not violate such covenants. The parties further agree that in
the event of any violation by Awardee of any such covenants, the Company will
suffer immediate and irreparable injury for which there is no adequate remedy at
law. In the event of any violation or attempted violations of the restrictions
and covenants of Awardee contained in this Agreement, the Cardinal Group shall
be entitled to specific performance and injunctive relief or other equitable
relief, including the issuance ex parte of a temporary restraining order,
without any showing of irreparable harm or damage, such irreparable harm being
acknowledged and admitted by Awardee, and Awardee hereby waives any requirement
for the securing or posting of any bond in connection with such remedy, without
prejudice to the rights and remedies afforded the Cardinal Group hereunder or by
law. In the event that it becomes necessary for the Cardinal Group to institute
legal proceedings under this Agreement, Awardee shall be responsible to the
Company for all costs and reasonable legal fees incurred by the Company with
regard to such proceedings. Any provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.
     11. Action by the Administrator. The parties agree that the interpretation
of this Agreement shall rest exclusively and completely within the sole
discretion of the Administrator. The parties agree to be bound by the decisions
of the Administrator with regard to the interpretation of this Agreement and
with regard to any and all matters set forth in this Agreement. The
Administrator may delegate its functions under this Agreement to an officer of
the Cardinal Group designated by the Administrator (hereinafter the “Designee”).
In fulfilling its responsibilities hereunder, the Administrator or its Designee
may rely upon documents, written statements of the parties or such other
material as the Administrator or its Designee deems appropriate. The parties
agree that there is no right to be heard or to appear before the Administrator
or its Designee and that any decision of the Administrator or its Designee
relating to this Agreement, including, without limitation, whether particular
conduct constitutes Triggering Conduct or Competitor Triggering Conduct, shall
be final and binding unless such decision is arbitrary and capricious.
     12. Prompt Acceptance of Agreement. The Restricted Shares grant evidenced
by this Agreement shall, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.
     13. Electronic Delivery and Consent to Electronic Participation. The
Company may, in its sole discretion, decide to deliver any documents related to
the Restricted Shares grant under and participation in the Plan or future
Restricted Shares that may be granted under the Plan by electronic means or to
request Awardee’s consent to participate in the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of restricted share grants and the execution of
restricted share agreements through electronic signature.

4



--------------------------------------------------------------------------------



 



     14. Notices. All notices, requests, consents and other communications
required or provided under this Agreement to be delivered by Awardee to the
Company will be in writing and will be deemed sufficient if delivered by hand,
facsimile, nationally recognized overnight courier, or certified or registered
mail, return receipt requested, postage prepaid, and will be effective upon
delivery to the Company at the address set forth below:
Cardinal Health, Inc.
7000 Cardinal Place
Dublin, Ohio 43017
Attention: Chief Legal Officer
Facsimile: (614) 757-2797
All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Awardee.

             
 
  CARDINAL HEALTH, INC.    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   

5



--------------------------------------------------------------------------------



 



ACCEPTANCE OF AGREEMENT
     Awardee hereby: (a) acknowledges that he or she has received a copy of the
Plan, a copy of the Company’s most recent annual report to shareholders and
other communications routinely distributed to the Company’s shareholders, and a
copy of the Plan Description dated February 22, 2006, pertaining to the Plan;
(b) voluntarily and knowingly accepts this Agreement and the Restricted Shares
granted to him or her under this Agreement subject to all provisions of the Plan
and this Agreement, including the provisions in the Agreement regarding
“Triggering Conduct/Competitor Triggering Conduct” and “Special
Forfeiture/Repayment Rules” set forth in Paragraphs 4 and 5 above;
(c) represents that he or she understands that the acceptance of this Agreement
through an on-line or electronic system, if applicable, carries the same legal
significance as if he or she manually signed the Agreement; (d) represents and
warrants to the Company that he or she is purchasing the Restricted Shares for
his or her own account, for investment, and not with a view to or any present
intention of selling or distributing the Restricted Shares either now or at any
specific or determinable future time or period or upon the occurrence or
nonoccurrence of any predetermined or reasonably foreseeable event; and
(e) agrees that no transfer of the Restricted Shares shall be made unless the
Restricted Shares have been duly registered under all applicable Federal and
state securities laws pursuant to a then-effective registration which
contemplates the proposed transfer or unless the Company has received a written
opinion of, or satisfactory to, its legal counsel that the proposed transfer is
exempt from such registration.

6